OPINION — AG — ** ENGINEERING FEES — PROJECT — PAY SAID CLAIM ** WE HAVE A CLAIM FROM THE COUNTY COMMISSIONERS OF LOVE COUNTY FOR ENGINEERING FEES ON A PROJECT. THE CLAIM IS BASED ON AN ENGINEERING CONTRACT BETWEEN THE DEPARTMENT OF HIGHWAYS AND THE COUNTY COMMISSIONERS OF LOVE COUNTY IN CONNECTION WITH THE CONSTRUCTION OF A FARM TO MARKET ROAD UNDER THE PROVISIONS OF HOUSE BILL NO. 253, 68 O.S. 660 [68-660](B). SAID CONTRACT PROVIDES THAT THE COUNTY SHALL FURNISH " ALL TOOLS, EQUIPMENT, MATERIAL, LABOR AND ENGINEER SERVICES NECESSARY FOR THE MAKING OF SURVEYS, PREPARATION OF PLANS, SPECIFICATIONS AND ESTIMATES, AND TO PROVIDE ENGINEERING SUPERVISION ", REQUIRED FOR DESIGNING AND CONSTRUCTING SAID PROJECT. CAN WE PAY THIS CLAIM ? — NEGATIVE (PAYMENT OF CLAIM, SERVICES, HIGHWAY CONSTRUCTION, PUBLIC FUNDS) CITE: 62 O.S. 471 [62-471], 62 O.S. 474 [62-474] (MAINARD KENNERLY)